Exhibit 10.14

 

FOURTH AMENDED AND RESTATED

INDUSTRIAL LEASE

 

THIS FOURTH AMENDED AND RESTATED INDUSTRIAL LEASE (“Lease”) effective as of July
1, 2007 (the “Effective Date”) by and between Aerospace/Defense, Inc., a South
Carolina corporation (hereinafter call the “Landlord”) and Force Protection
Industries, Inc. and Force Protection, Inc., Nevada corporations (collectively,
the “Tenant”).

 

RECITALS

 

1.                                       By Industrial Lease effective as of
January 15, 2006, as amended by instrument dated as of May 1, 2006, entitled
“First Amendment to Lease” (“First Amendment”) and further amended by instrument
dated as of July 1, 2006, entitled “Second Amendment to Lease” (“Second
Amendment”), and further amended by instrument dated as of October 1, 2006,
entitled “Third Amendment to Lease” (“Third Amendment”), the Landlord leased
unto Tenant certain premises within Building No. 1 situated in an industrial
project (the “Project”) located in Ladson (Charleston County), South Carolina.
By the execution of this instrument, the parties intend to amend and restate the
Lease according to the terms of Subsection 27K of the Lease.

 

2.                                       At the request of the Tenant, the
Landlord has agreed to modify the term “Premises” under the teams, conditions
and reservations hereunder as follows:

 

A.                                   Adding a total of 48,572 square feet to
Paragraph 1A, Clause (i) of the Lease which square footage is added to the
definition of “Leased Area” as of the Effective Date and is comprised of the
following:

 

1.                                       4,667 square feet comprised of two
areas, one such area measuring approximately 13 feet by 200 feet and being the
eastern section of the mezzanine between A and B Bays in Building No. 1 as shown
on Exhibit B to this Lease, and the other area measuring approximately 13 feet
by 159 feet and being the western section of such mezzanine as shown on Exhibit
B-1 to this Lease; and

 

2.                                       43,905 square feet comprised of two
areas of B-Bay in Building No. 1, one area measuring approximately 105 feet by
137 feet and delineated as “West End of Bay B” on Exhibit C to this Lease and
the other area measuring approximately 90 feet by 364 feet and delineated on
Exhibit C less an area measuring approximately 60 feet by 54 feet (located
toward the east end of the Erection Trench) and delineated as “ASD retain” on
Exhibit C, which area is being retained by the Landlord for the storage of
machinery and equipment.

 

For clarification, once all the additional square footage referenced in
subsections 2A1 through 2A2 above have become added to and a part of the Leased
Area as hereinabove provided, the total square footage of Leased Area shall
total 218,339 square feet (comprising a total of the following: 26,180 square
feet referenced in Clause (i) of Paragraph 1A of the original Lease, plus 35,529
square feet referenced in the First

 

1

--------------------------------------------------------------------------------


 

Amendment, plus 37,551 square feet referenced in the Second Amendment, plus
70,507 square feet referenced in the Third Amendment, plus 48,572 square feet
referenced above).

 

B.                                     Adding to the definition of Premises an
area of real property located to the south/southeast of Building No. 1 shown and
delineated on Exhibit F as “Booth Area” upon which the Tenant has heretofore
constructed two paint booths and a sandblast booth (the “New Blast Booth”) and
upon which the Tenant may construct additional paint and sandblast booths.

 

C.                                     Deleting from the definition of Premises
and from the definition of Equipment, the “Sandblast Booth” [referenced in the
January 15, 2006 Industrial Lease as the “Sandblast Booth” (shown on Exhibit A
as the “Blast Booth”)]; reducing from the Base Rent the amount of $2,975.00 per
month representing the rent heretofore charged to the Tenant for use of the
Sandblast Booth; and allowing the Tenant at its sole cost and expense to
demolish the Sandblast Booth in consideration for adding to the definition of
Premises and to the definition of Equipment the New Blast Booth, which at the
termination or expiration of this Lease shall be left by the Tenant in good
operating condition and shall become the property of the Landlord.

 

3.                                       In consideration for amending the Lease
as referenced in Recitals 1 and 2 above, the Tenant agrees to amend Paragraph 3A
(a) by increasing the Base Rent for the Leased Area as hereinafter provided.

 

4.                                       The Landlord and Tenant now wish to
enter into this instrument to amend and restate the Lease according to the
terms, provisions and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of all the recitals set forth above in the
“Recitals” clauses, which are hereby made an integral part of this Lease, and
the mutual promises given one to the other, the parties do hereby covenant and
agree to amend and restate the Lease as follows:

 

1.                                       THE PREMISES.

 

A.                                   The property hereby leased to the Tenant is
a portion of a certain building (“Building No. 1” or “Building”) which is a part
of an industrial development owned by the Landlord and located in Ladson,
Charleston County, South Carolina (“Project”). The term “Premises” means and is
comprised of the following: (i) a portion of the Building outlined and marked
“Premises” on Exhibit A consisting of approximately 218,339 square feet of
Building No. 1 (the “Leased Area”)(1), (ii) the fixtures (collectively the
“Equipment”) located therein, including the Paint Spray Booth shown and marked
on Exhibit A as “Paint Booth,” the New Blast Booth shown and marked on Exhibit F
as the “New Blast Booth,” 100 HP compressor and 75 HP compressor associated
therewith (the “Compressors”), together with other machinery associated with the
Paint Booth, the New Blast Booth and Compressors as listed on Exhibit A-1, all
other fixtures, machinery and equipment listed on Exhibit A-1, and all cranes
(“Cranes”) located within the Leased Area including the use of (y) the
radio-controlled overhead/bridge Cranes located above the floor area of Bays A,
B, C and D, together with radio controllers

 

--------------------------------------------------------------------------------

(1) For clarification, the only portions of Building No. 1 not leased to the
Tenant under this Lease are (a) that portion of Building No. 1 leased by the
Landlord to Tenant under Office Lease dated as of June 1, 2005, and (b) that
portion of Building No. 1 retained by the Landlord and delineated as “ASD
retain” on Exhibit C.

 

2

--------------------------------------------------------------------------------


 

associated with each such crane, and (z) all (approximately 25) jib cranes
located throughout Building No. 1, (iii) two outdoor areas for the testing of
vehicles (collectively, the “Outdoor Testing Areas”) described as (y)
approximately 500 feet of the entrance road (connecting Highway 78 and Stoney
Road and located to the east of the common parking areas) (the “Entrance Road”)
running from a point adjacent the southeastern corner of the Building No. 3
common parking area and running in a southerly direction for 500 feet to a point
north of the location of the Entrance Road across which railroad tracks have
been installed — shown as the redline on Exhibit D to this Lease and marked
“Vehicle Brake Test Track” thereon (the “Brake Test Area”) and (z) an
approximately 25 foot wide area running westerly from the Entrance Road and
continuing around the former pond area (on which pond area the Landlord is
growing pine trees) — shown as the green line on Exhibit D to this Lease and
marked “FPII Vehicle Obstacle Course” thereon (the “Obstacle Course Area”), and
(iv) the Booth Area. The use by the Tenant of the Outdoor Testing Areas and the
Booth Area shall be subject to all of the terms, conditions and provisions of
this Lease and this Amendment, especially including, without limited the
foregoing, those provisions contained in the second paragraph of Section 9B of
this Lease. (The terms Paint Spray Booth and New Blast Booth shall hereinafter
be referenced as the “Booths.” The Booths, Compressors and Cranes, together with
the fixtures, machinery and equipment listed on Exhibit A-1 shall be included in
the definition of and may hereinafter be referenced collectively as the
“Equipment.”) Notwithstanding the foregoing, the Landlord reserves to itself the
following: (a) the right of pedestrian and vehicular ingress and egress across
the Leased Area to and from the area marked “ASD retain” on Exhibit C for the
purpose of placing into or removing from such area machinery and equipment, (b)
access to and use of the stairs (marked “Stairs” on Exhibit A across the Leased
Area to the “ASD retain” area, and (c) access to and use of the area along the
railroad tracks located in the west end of Bay B for the purpose of storing the
Project’s locomotive therein, and (d) access to and use of the overhead bridge
cranes (together with associated controllers) above the “ASD retain” area for
the purpose of placing into or removing from such area machinery and equipment.
The “Wash Area” marked on Exhibit A is included in the Premises; however, while
Tenant may use the Wash Area as an area for storage, it is understood that
(except as otherwise permitted by the Landlord by an amendment to this Lease)
the Tenant shall not dispose of any liquids or any other substance into the
drains within the Wash Area and shall continuously throughout the Term (as
defined above) carefully cover these drains to prevent any substances from
falling into the drains. Subject to Paragraph 5B(viii), in connection with the
lease of the Premises, the Tenant shall have the right to non-exclusive use in
common with the Landlord and other tenants and occupants of the Project, the
“Common Areas” (hereinafter defined).

 

B.                                     Tenant represents that Tenant has
examined the physical condition of the Premises (especially including, without
limitation, the Leased Area, Outdoor Testing Areas, the Equipment, and the Booth
Area) and has found them satisfactory for all purposes hereof and Tenant accepts
the Premises in their present condition, “AS IS.”

 

2.                                       TERM.

 

A.                                   The term of this Lease shall expire on July
14, 2008 (“Initial Term”). The Initial Term and any extension thereof are
hereinafter referred to collectively as the “Term.”

 

3

--------------------------------------------------------------------------------


 

B.                                     For purposes of this Lease, the term
“Lease Year” shall refer to a period of twelve (12) consecutive months beginning
June 1 of each calendar year.

 

C.                                     The Initial Term of this Lease and any
extension thereof may be extended at the option of the Tenant for four (4)
separate and successive periods of five (5) years each (each an “Option Period”)
commencing on the day following the expiration date of the initial Term or the
last day of the then-current Option Period, as the case may be. Tenant may
exercise the option by notice in writing to Landlord served at least six (6)
months and not more than twelve (12) months prior to the end of the last year of
the Initial Terra or the then-current Option Period, as the case may be. It
shall be a condition of the exercise of any option to renew that Tenant shall
not be in default in the performance of any terms, covenants, or conditions of
this Lease at the time Tenant gives any such notice to renew this Lease. All
terms and conditions of this Lease shall be applicable to the Option Periods
referred to in this Section 2C.

 

D.                                    Notwithstanding the foregoing in this
Section 2, the Term of this Lease and the term of that certain Lease between the
parties dated as of July 13, 2004 covering Building No. 2 located within the
Project (the “Building No. 2 Lease”) shall be coterminous; that is, the Term of
this Lease must be the same as the terra of the Building No. 2 Lease. For
clarification, for the Tenant to exercise its option to renew and extend this
Lease under Section 2C above, the Tenant shall have also exercised its option to
renew for the same 5-year period pursuant to Section 2C of the Building No. 2
Lease, and if the Building No. 2 Lease expires or terminates, this Lease shall
also expire and terminate at the same time. (See also, cross-default provision
in Section 20 of this Lease.)

 

3.                                       BASE RENT.

 

A.                                   Beginning on July 1, 2007 and for the
remainder of the Lease Year ending May 31, 2008, the Tenant shall pay to the
Landlord, without previous demand therefore, and without setoff or deduction
whatsoever, the following net monthly rent (“Base Rent”):

 

(a)                                  For the Leased Area – the monthly Base Rent
shall be $62,358.81 per month.

 

(b)                                 For the Paint Spray Booth – the monthly Base
Rent shall be $2,500.00 per month.

 

(c)                                  For the Compressed Air System – the monthly
Base Rent shall be $500.00 per month.

 

B.                                     Commencing on July 1, 2008 (“First
Adjustment Date”) and on the first day of June at the beginning of each Lease
Year thereafter (“Subsequent Adjustment Date”) during the Initial Term and any
Option Period, the amount of the monthly Base Rent due under this Lease shall be
adjusted to an amount equal to the product of the then-current monthly Base Rent
multiplied by a fraction having as its numerator the Consumer Price Index
(hereinafter defined) published most recently prior to applicable Adjustment
Date and as its denominator the Consumer Price Index published most recently
prior to Commencement Date. In the event the new Base Rent cannot be determined
as of the Adjustment Date, Tenant shall continue to pay the Base Rent due during
the prior Lease Year until Landlord notifies Tenant of the Base Rent, and,

 

4

--------------------------------------------------------------------------------


 

within ten (10) days after delivery of such notice, Tenant shall reimburse
Landlord for any accrued but unpaid increase. In no event shall the monthly Base
Rent, as adjusted on any Adjustment Date, be less than three percent (3%) over
the Base Rent payable during the prior Lease Year, nor increase by more than
seven percent (7%) over the monthly Base Rent payable during the prior Lease
Year.

 

C.                                     As used herein, the term “Consumer Price
Index” shall mean the bi-monthly Consumer Price Index published by the Bureau of
Labor Statistics of the U.S. Department of Labor, using the index titled
“Consumer Price Index — All Items — All Urban Consumers (CPI-U) (1982-84 = 100)”
for the Atlanta, Georgia Standard Metropolitan Statistical Area. If the Consumer
Price Index shall no longer be published or cannot be adjusted, then another
index generally recognized as authoritative shall be substituted therefore by
Landlord, and the term “Consumer Price Index” shall refer to such substituted
index.

 

D.                                    All monthly Base Rent payments and any
other payments due Landlord under this Lease shall be made without any setoff or
deduction whatsoever and without prior notice or demand and shall be payable and
delivered to:

 

Aerospace/Defense, Inc.

4838 Jenkins Avenue

North Charleston, SC 29405

 

or to such other place as may be designated by notice in writing from Landlord
to Tenant. Base Rent and other payments due Landlord by the Tenant under this
Lease received more than ten (10) days after the due date of such payment shall
be subjected to a late penalty of one (1%) percent of the amount of such payment
for each month, or portion thereof, such payment is late. No payment by Tenant
or receipt by Landlord of any lesser sum than the monthly Base Rent stipulated
in this Lease shall be deemed to waive the right of Landlord to receive in a
timely manner the full amount due and payable to the Landlord.

 

4.                                       UTILITIES.

 

A.                                   It is understood that utility services at
the Project of which the Premises is a part are supplied at one point of
delivery through one meter. Subject to Subsections 4A (a), (b) and (c) hereof,
Tenant shall reimburse Landlord for Landlord’s cost of providing utility
services to the Premises on the basis of Tenant’s usage of same. With respect to
such utility services, the amount for which Landlord will be reimbursed includes
both the consumption factor and so-called “demand” or “standby” factor, if the
latter factor is employed for billing purposes by the company providing the
utility service.

 

(a)                                  Provided Tenant only consumes water for
personal use and normal maintenance and not for any manufacturing process,
Tenant’s pro rata portion of the Project’s water and sanitary sewer bill will be
an amount equal to the product of (1) the total water or sewer bill, as the case
may be, for the entire Project, multiplied by (2) a fraction having as its
numerator the total number of employees who work at the Premises and as its
denominator the total number of employees who work in all buildings in the
Project. If the Tenant consumes water for any manufacturing or industrial
process, the Tenant’s pro-rata portion of the Project’s

 

5

--------------------------------------------------------------------------------


 

water and sanitary sewer bill will increase on the basis of the Landlord’s
reasonable determination of the Tenant’s usage of same.

 

(b)                                 Tenant’s pro rata share of the county solid
waste recycling fee paid by the Project for solid waste hauled from the Project
shall be an amount equal to the product of (1) the total solid waste recycling
fee paid by the Project for the period in question, multiplied by (2) a fraction
having as its numerator the volume of all trash dumpsters at the Premises picked
up during the period in question and as its denominator the volume of all trash
dumpsters at all buildings in the Project picked up during the same time period.
For purposes of this paragraph, the volume of a trash dumpster picked during a
billing period will be determined by multiplying the capacity of the trash
dumpster in cubic yards by the number of times such trash dumpster is picked up
during the billing period, whether or not such trash dumpster was filled to
capacity at the: time it was picked up. It is acknowledged by the parties that
the Tenant shall provide the Tenant’s own trash dumpsters and shall pay for the
hauling of trash therefrom.

 

(c)                                  In the event the Tenant utilizes water to
wash machinery and equipment within the Wash Area (including utilizing sump pump
and floor drains connected therewith) (i) the Landlord shall use its reasonable
judgment to calculate (and thereafter add to the periodic charges contemplated
under subsection (a) above) the amount of the water and sanitary sewer bill
associated with the use of water for washing Tenant’s machinery and equipment
within the Wash Area; and (ii) the Tenant shall be responsible for reimbursing
the Landlord on a monthly basis all costs and expenses associated with utilizing
the Project’s oil/water separator plant and system (the “separator plant”)
(leading from the two floor drains in the Wash Area into the Project’s oil/water
collection pit located between Buildings No. 1 and 2 of the Project), such costs
and expenses shall include, without limitation, labor, utilities, materials
(such as, for example, Celite Diatomite product used in the oil/water separator
process), maintenance of equipment associated with the separator plant, and all
costs and expenses associated with disposal of the residue. Prior to washing any
machinery and equipment within the Wash Area, and emptying any contaminated
water into the separator plant, the Tenant, in addition to obtaining the
Landlord’s consent, mast also obtain necessary permits and licenses required to
operate the separator plant.

 

B.                                     Except to the extent such utilities are
in the future separately metered and billed to the Tenant directly, Landlord
shall bill Tenant as soon as practicable the monthly charges for the utilities
associated with the Leased Area and the use of the fixtures located therein. All
monthly utility charges paid more than thirty (30) days after receipt of an
invoice from the Landlord shall be subject to a late penalty of five percent
(5%) of the amount of such payment.

 

C.                                     If the parties are unable to agree upon
Tenant’s usage of utilities, Tenant shall have the option either (i) to install,
at Tenant’s expense, separate meters or submeters, or (ii) to cause Landlord to
employ (not more than once each Lease Year) a mutually acceptable engineering
firm, whose fees will be equally shared by Landlord and Tenant, to determine
Tenant’s share of utilities consumed in the Project by usage survey. Tenant will
be responsible for the maintenance of separate meters or sub-meters. Until any
such engineering firm determines Tenant’s share of any disputed utility charges,
the Tenant agrees to reimburse all

 

6

--------------------------------------------------------------------------------


 

amounts invoiced by the Landlord based on the Landlord’s estimate of Tenant’s
share of utility charges.

 

D.                                    Landlord will cause the lawns in the
Project to be cut periodically. Tenant will reimburse Landlord for the portion
of the cost of cutting and trimming all lawns in the Project attributable to the
Premises. Tenant’s pro rata portion of the cost of cutting and trimming all
lawns in the Project shall be an amount equal to the product of the total cost
of cutting and trimming all lawns in the Project multiplied by a fraction having
as its numerator the square footage of the Leased Area in Building No. 1 (to
wit: 218,339 sq. ft.) and as its denominator the square footage of all buildings
in the Project (to-wit: 480,000 square feet); provided, however, the Tenant’s
proportionate share of such cost of cutting and trimming during any Lease Year
will not increase by more than twenty (20%) percent over the prior Lease Year.

 

5.                                       ADDITIONAL RENT/TAXES AND FEES.

 

A.                                   If the Leased Area is not a separate tax
parcel, Landlord shall pay, prior to delinquency, all “Impositions” (hereinafter
defined) which are levied, imposed, or assessed upon or against the Leased Area
and Project. Tenant covenants to pay to Landlord, as additional rent, on or
before the later to occur of (a) thirty (30) days after receipt of an invoice
therefore or (b) thirty (30) days before the day a fine, penalty, interest or
cost may be added thereto for the non-payment thereof, Tenant’s pro rata share
determined by multiplying all the Impositions for the project by a fraction
having as its numerator the square footage of the Leased Area and as its
denominator the total square footage of all buildings in the Project.

 

(i)                                     If the Leased Area is separately
assessed and billed, such Impositions shall be paid prior to delinquency by the
Tenant directly to the taxing authorities. Tenant shall furnish to Landlord,
promptly after payment of any Impositions paid directly to taxing authorities,
official receipts or other satisfactory proof evidencing payment of such
Imposition.

 

(ii)                                  As used herein, the term “Impositions”
shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, or commercial rental tax based
on the gross rents paid hereunder, levy or tax imposed on the Leased Area by any
authority having the direct or indirect power to tax, including any city, state
or federal government, or any school, agricultural, sanitary, fire, street,
drainage or to the improvement district thereof, as against any legal or
equitable interest of Landlord in the Leased Area or in the real property of
which the Premises is a part, as against Landlord’s right to rent therefrom
(provided such tax is assessed on gross rents payable hereunder), and as against
Landlord’s business of leasing the Leased Area (provided such tax is assessed on
gross rents payable hereunder). With respect to any assessment which under the
laws then in force may be paid in installments, there will be included within
the meaning of the term “Impositions” for any tax fiscal year only the current
annual payment. Impositions will not include (i) any franchise, gift, estate,
inheritance, conveyance, transfer, or other tax assessed against Landlord or
Landlord’s heirs, successors or assigns, or (ii) any income, excess profit or
other tax, assessment, charge, or levy on the net rent payable by Tenant under
this Lease.

 

7

--------------------------------------------------------------------------------


 

(iii)                               Tenant shall pay prior to delinquency all
taxes assessed against and levied upon the Equipment and upon trade fixtures,
furnishings, equipment, inventory and all other personal property of Tenant
contained in the Leased Area or elsewhere within the Project. When possible,
Tenant shall cause such trade fixtures, furnishings, equipment and other
personal property to be assessed and billed separately from the real property of
Landlord. If any of Tenant’s personal property shall be assessed with Landlord’s
real property, Tenant shall pay Landlord the taxes attributable to Tenant within
thirty (30) days after receipt of a written statement setting forth the taxes
applicable to Tenant’s property, together with a copy of the taxiing authority’s
billing to Landlord.

 

(iv)                              All Impositions for the partial tax fiscal
years falling within the Term will be prorated by multiplying the amount of
Impositions for the partial tax fiscal year falling within the Term by a
fraction having as its numerator the number of days in such tax fiscal year
falling within the Term and having as its denominator the number “365”.

 

(v)                                 Tenant will have the right to contest the
amount or validity of Impositions by appropriate administrative and legal
proceedings brought either in Tenant’s name, Landlord’s name or jointly with
Landlord, as Tenant may deem appropriate, by counsel selected and engaged by
Tenant. Landlord will execute and deliver to Tenant whatever documents may be
reasonable, necessary and proper to permit Tenant to contest Impositions or
which may be reasonably necessary to secure payment of any refund which may
result from any such proceedings. Tenant agrees to reimburse Landlord for any
expenses or additional costs assessed to, or incurred by, Landlord in the event
Tenant contests the amount or validity of Impositions. Any refund resulting from
a proceeding brought either by Tenant or Landlord or by them jointly will be
applied first to reimburse the party or parties who brought the proceeding for
the costs incurred with the proceeding (including any reimbursement by Tenant to
Landlord described above), with the remainder being distributed, to Tenant if
the Premises is a separate tax parcel or on a pro-rata basis (determined in the
manner described in Subsection 5A above), to each of tenants in the Project, if
the Leased Area is not a separate tax parcel.

 

B.                                     Tenant shall, in addition to the monthly
Base Rent and pro rata portion of Impositions referred to above, also be
responsible for Tenant’s pro rata portion of all expenses incurred by Landlord
for (i) grounds maintenance (landscaping), (ii) watch-personnel referenced in
subsection (viii) below, and (iii) other Common Area maintenance and utility
charges such as for lighting and maintenance for internal streets and parking
facilities (collectively, “Common Area Charges”). Tenant’s pro rata portion of
these Common Area Charges shall be an amount equal to the product of the total
Common Area Charges for the Project multiplied by a fraction having as its
numerator the square footage of the Leased Area and as its denominator the
square footage of all buildings in the Project.

 

(i)                                     Common Area Charges will not include
Impositions (unless the Leased Area is a separate tax parcel), cost of capital
improvements or repairs (provided such repairs cannot be attributed to Tenant),
including, without limitation, repainting of buildings and total repaving of the
parking areas, cost of roof repairs, cost of repairs covered by insurance, cost
of constructing leasehold improvements for any other lessee of Project, legal or
brokerage fees associated with any lease for space in Project, cost of
advertising by Landlord, management fees, whether payable to Landlord or third
parties, so-called “administrative charges” or other add-ons

 

8

--------------------------------------------------------------------------------


 

to the total of Common Area Charges, principal or interest on debt or
amortization payments on any mortgages or deeds of trust or any other debt for
borrowed money and amortization of improvements, depreciation of Landlord’s
original investment in Project, amounts paid by Landlord to affiliates of
Landlord for services in connection with the Common Areas, but only to the
extent that any such fees are in excess of the ordinary and reasonable fees paid
in arms’ length transactions, amounts expended in remediation of Hazardous
Substance contamination in the Common Areas, provided the contamination cannot
be attributed to Tenant or another occupant of the Project, or the cost of
compliance in the Common Areas with the Americans with Disabilities Act,
provided compliance is not related to the use and occupancy of Tenant or another
occupant of the Project.

 

(ii)                                  Tenant’s pro rata share of Common Area
Charges (on an annualized basis) will not increase in any one calendar year
after the first full calendar year of the Term by more than six percent (6%) of
Tenant’s pro rata share of Common Area Charges for the previous full calendar
year.

 

(iii)                               Tenant’s accountants will have the right to
inspect, upon reasonable prior notice and at reasonable times and in a
reasonable manner, such of Landlord’s books of account and records as pertain to
Common Area Charges.

 

(iv)                              Once each calendar year, Landlord will deliver
a statement (“CAM Statement”) to Tenant showing: the amount of actual Common
Area Charges for the preceding calendar year, with a breakdown of amounts by
major categories of Common Area Charges and Tenant’s pro rata share and the
detail for determining same. Within thirty (30) days of the receipt of the CAM
Statement, Tenant shall pay Landlord Tenant’s share of any deficiency in
payments made by the Tenant during the preceding calendar year of Tenant’s
proportionate share of the Common Area Charges; the Tenant shall be entitled to
a credit in the next invoice for monthly Base Rent becoming due and payable
following the receipt of the CAM Statement for any excess payments of Common
Area Charges made by the Tenant during the preceding calendar year.

 

(v)                                 If the Term commences other than on January
1, or ends other than on December 31, Tenant’s obligations to pay amounts toward
Common Area Charges for such partial calendar years will be prorated on the
basis of the portion of such calendar years included in the Term. Such proration
shall be made by multiplying the total Common Area Charges for the partial
calendar year in question by a fraction having as its numerator the number of
days of the Term within the partial calendar year, and as its denominator “365”.

 

(vi)                              The term “Common Areas” as used in this Lease
means those internal roads and parking areas of the Project marked “Common
Areas” on Exhibit E or any portions of the Project substituted therefore.
Landlord hereby grants to Tenant and Tenant’ s customers, invitees and employees
for the entire Term, the right to use, in common with Landlord, Landlord’s
invitees and employees and with the other lessees and occupants of Building and
their respective customers, invitees and employees, the Common Areas for their
intended purposes, subject to reasonable rules and regulations (“Rules and
Regulations”) to be promulgated by Landlord for the convenience and safety of
all of the lessees, occupants and users of the Building; provided, Tenant shall
be solely responsible for, and defend, hold harmless

 

9

--------------------------------------------------------------------------------


 

and indemnify the Landlord and its agents and employees from, any damage for
injury caused within the Common Areas and anywhere else within the Project by
any of Tenant’s employees and invitees. Landlord will have the right to make
reasonable modifications and additions to the Rules and Regulations from time to
time. The Tenant shall cause its employees and invitees using the Premises to
park in the common area parking lots located to the north of Building No. l and
to the west of Building No. 4.

 

(vii)                           During the Term, the Landlord will maintain the
Common Areas in reasonable order; provided, however, the Tenant shall cause its
employees, customers, agents and invitees to keep the Common Areas in neat,
clean, trash free and orderly condition. If the necessity for repairs to or
cleaning of any Common Areas shall have arisen from or shall have been caused by
the misuse of such Common Areas or by the negligence or willful acts of the
Tenant, its agents, concessionaires, officers, employees, licensees, invitees or
contractors, Landlord may make or cause the same to be made, but shall not be
obligated to do so, and Tenant agrees to pay to Landlord promptly upon
Landlord’s demand, the cost of such repairs and/or cleaning, if made. In the
event Landlord elects not to make such repairs or cleaning, Landlord may require
Tenant perform such at Tenant’s sole cost and expense.

 

(viii)                        Landlord shall have the right, at Landlord’s sole
cost and expense, to relocate, change, move or alter the Common Areas, so long
as 24-hour ingress to and egress from the Premises is not materially disturbed.

 

(ix)                                Landlord shall provide twenty-four (24) hour
controlled vehicular access to the Project with on-site watch personnel. Each
automobile and truck of the Tenant or its employee, invitees and contractors
entering the Project (except those cars with special permits) shall be required
to sign in with Landlord’s watch personnel stationed at the entrance gate
located adjacent Building No. 4. Landlord and Tenant shall endeavor to cooperate
with each other in an effort to develop a mutually acceptable method for
controlling access by Tenant and its employees, invitees and contractors through
this gate. Tenant shall pay to Landlord on a monthly basis Tenant’s share of the
cost of such controlled access/watch personnel. Tenant’s share shall be
determined by multiplying the monthly cost of the watch personnel service by a
fraction having as its numerator the square footage of the Leased Area and as
its denominator, the square footage of all buildings in the Project.

 

(x)                                   It is understood that the road-testing of
armor-plated vehicles and other similar heavy vehicles within the Project is
prohibited with the sole exception that such vehicles may be road-tested within
the Outdoor Testing Areas defined in Recital 2C above. The meaning of
“road-testing” in the previous sentence includes exceeding the speed limit,
making sudden sharp turns and sudden stops, and accelerating at high speeds.

 

(xi)                                It is acknowledged that the Landlord has
repaved a portion of the parking lot in front (north) of the office area of
Building No. 1 (the “Front Parking Lot”). It is understood that the Front
Parking Lot is designed and constructed for the parking of automobiles and
light-duty truck traffic (such as, for example, US Postal Service, Federal
Express, and other light-duty delivery trucks). No heavy vehicles (such as, for
example, tractor trailer trucks and armor-plated vehicles) will be allowed on or
within the Front Parking Lot. Any damage to the

 

10

--------------------------------------------------------------------------------


 

Front Parking Lot caused by the Tenant or arty of its employees, contractors or
invitees in violation of this paragraph will be for the account of the Tenant.

 

6.                                       GENERAL ASSISTANCE.

 

The Tenant shall have the right (i) to seek tax, utility and other abatements
and economic development incentives covering the Leased Area (such as, for
example, fee in lieu of real estate and personal property taxes, job development
credits, rants for improvements by the Tenant to the Leased Area) (collectively,
“Abatements and Incentives”), and (ii) to contest the amount or validity of
Impositions covering the Leased Area by appropriate administrative and legal
proceedings — both (i) and (ii) above, brought either in Tenant’s name,
Landlord’s name or jointly with Landlord, as Tenant may deem appropriate, by
counsel selected and engaged by Tenant. Landlord will execute and deliver to
Tenant whatever documents may be reasonably requested by the Tenant to permit
the Tenant to seek such Abatements and Incentives and to contest Impositions or
which may be necessary to secure payment of any refund which may result from any
such proceedings, and Landlord hereby agrees to cooperate as reasonably
requested by the Tenant in such endeavors by executing such documents as
reasonably requested by the Tenant. Tenant agrees to pay to or promptly
reimburse Landlord for any expenses incurred by Landlord with regards to or in
connection with assisting the Tenant under this Paragraph 6 in the event Tenant
seeks Abatements and Incentives and/or contest the amount of validity of the
amount of Impositions covering the Leased Area. Any refund of amounts previously
paid by the Tenant to the Landlord resulting from a proceeding brought by the
Tenant under this Section 6 (either in the name of Tenant or Landlord or in both
names) will be applied first to reimburse the party or parties who brought the
proceedings for the costs incurred with the proceeding (including any
reimbursement for costs paid by Tenant to Landlord described above), with the
remainder being distributed to the Tenant until the Tenant has been reimbursed
in full for such amounts previously paid by the Tenant, with the balance, if
any, paid to the Landlord.

 

7.                                      USE.

 

A.                                   Tenant shall use the Leased Area for
office, warehouse and carpentry space. Tenant shall at its own cost and expense
obtain any and all licenses and permits necessary for any such use. Tenant shall
not permit any objectionable or unpleasant odors, smoke, dust, noise or
vibrations to emanate from the Leased Area, nor take any other action that would
constitute a nuisance or would disturb or endanger the Landlord or any other
tenants or occupants of the Project or unreasonably interfere with their use of
the Project. Tenant shall not receive, store or otherwise handle any product,
material or merchandise which is explosive or highly flammable except as
strictly permitted under Laws.

 

B.                                     Tenant shall not commit or suffer to be
committed any waste upon or about the Leased Area, the Common Areas, and the
Building.

 

8.                                      COMPLIANCE WITH LAWS AND GOVERNMENTAL
REGULATIONS.

 

A.                                   Tenant shall at all times during the Term
be in full compliance with any and all federal, state and local governmental
rules and regulations, ordinances and similar provisions having the force and
effect of law (collectively, “Laws”) which are or would be

 

11

--------------------------------------------------------------------------------


 

applicable to the business being conducted in the Leased Area. In particular, it
shall be the sole responsibility of the Tenant to ensure that the Paint Booth,
the New Blast Booth and all other paint and blast booths operated within the
Leased Area, as well as throughout the Project, are fully permitted at all times
and that all such Booths and other booths are used, maintained and operated by
the Tenant in full compliance with all permits, laws, rules and regulations of
the State of South Carolina and the United States Federal Government and their
respective agencies; the Tenant shall defend, hold harmless and indemnify the
Landlord under Section 11 (Indemnification) from any violation hereof. In
addition, the Wash Area shall not be used until and unless all necessary permits
and licenses have been obtained from appropriate governmental agencies to
operate the Project’s oil/water separator system.

 

B.                                     Landlord shall be responsible for any
alteration or improvements or repairs to the Common Areas ordered by any
governmental authority, provided, however, Tenant shall be obligated to make any
alterations, repairs or improvements to the Common Areas that are necessary
because they relate primarily to the occupancy or use of Tenant or Tenant’s
business in the Leased Area.

 

9.                                      MAINTENANCE AND REPAIR.

 

A.                                   Landlord shall repair and maintain in good
order and condition the exterior and structure of Building No. 1, including the
roof, exterior walls and supporting members of the Building No. 1; provided,
however, the Landlord shall not be required to perform any repairs under this
Section 9A due to any uninsured damage caused by the negligence or willful
misconduct of the Tenant, or its employees, agents, subtenants, contractors or
invitees, all such damage shall be the responsibility of the Tenant to repair or
have repaired. Tenant shall promptly report to the Landlord any damages to the
Premises.

 

B.                                     Care and Maintenance of the Leased Area.
Except as provided in Section 9A, Section 13, and Section 14 hereof, Tenant
shall promptly throughout the Term at Tenant’s cost and expense, take good care
of and maintain the Premises in good order, operating condition and repair and
in neat, clean and safe condition. In meeting its obligations pursuant to this
Section 9B, Tenant may repair (rather than replace) any component of the
Premises which Tenant is required to maintain unless such component cannot be
repaired, in which event replacement shall be required. Tenant shall promptly.
at Tenant’s cost and expense, make all necessary replacements, restorations,
renewals and repairs to portions of the Premises Tenant is required to maintain.
Repairs, restorations, renewals and replacements shall, to the extent possible,
be at least equivalent in quality of the original work or the property replaced,
as the case may be.

 

It is acknowledged that the Tenant has cut and installed utility trenches in the
concrete flooring of D-Bay and may desire to cut and install utility trenches in
C-Bay. Prior to cutting and installing any additional utility trenches within
the Leased Area, the Tenant shall be required to obtain prior written approval
and consent from the Landlord. Prior to the expiration or termination of this
Lease, the Tenant, at its sole cost and expense, will fill all utility trenches
cut and installed by or on behalf of the Tenant (with rebar and with the same or
better grade of concrete existing at the commencement of this Lease) and place
the concrete flooring in the same condition as it was at the commencement of the
Lease; provided, however, prior to filling such

 

12

--------------------------------------------------------------------------------


 

utility trenches, the Tenant shall notify the Landlord in writing (the “Tenant’s
Notice”) and the Landlord shall have the right to designate in writing those
portions of the utility trenches that the Landlord desires to remain unfilled.
For clarification, if, after the Tenant’s Notice is delivered to the Landlord,
the Landlord does not specify in writing to the Tenant within ten (10) days of
receipt by the Landlord of the Tenant’s Notice which trenches the Landlord
desires to remain unfilled, the Tenant shall fill all such utility trenches as
required above.

 

C.                                     Care and Maintenance of the Equipment.
The Tenant, at its own cost and expense, shall keep all the Equipment in good
repair, condition, and working order, and shall furnish any and all parts and
labor required for that purpose. The Tenant shall clean and lubricate all
Equipment on a periodic basis and implement preventive maintenance thereon in a
good, workmanlike manner consistent with best industrial practices. The Tenant
shall not make any material alterations to or replacements of the Equipment
without the prior written consent of the Landlord. All Equipment, accessories,
parts, and replacements which are added to or become attached to the Equipment
shall immediately become the property of the Landlord and shall be deemed
incorporated in the Equipment and subject to the terms of this Lease as if
originally leased hereunder at no change in the rental due and payable
hereunder. The Equipment shall be used, maintained and operated by Tenant in
full compliance with required permits, authorizations and licenses and all laws,
rules and regulations of the State of South Carolina and the United Stated
Federal Government and their respective agencies. In addition to the foregoing,
the Tenant shall perform all requirements of the manufacturer of the 100 HP
Compressor in order to maintain the manufacturer’s warranty thereon. (See
Exhibit A-1.)

 

D.                                    Use, Care and Maintenance of the Outdoor
Testing Areas and the Booth Area.

 

(a)                                  General Provisions

 

(i)                                     The Tenant has previously accepted the
Outdoor Testing Areas and the Booth Area (collectively in this Section 9(D), the
“Areas”) in their current “As-Is,” “Where-Is” condition and the Landlord does
not make any claims, warranties or promises whatsoever about the condition or
compliance with law of the Areas. The Landlord shall not be required to take any
action or make any improvements whatsoever with respect to the Areas or the
Booths and the other booths and improvements constructed by the Tenant upon the
Booth Area, The Tenant expressly acknowledges and agrees that the Landlord shall
have no construction, maintenance or repair or replacement obligations with
respect to the New Blast Booth and the other booths now existing or to be
constructed by the Tenant on or within the Leased Area and the Booth Area.
Throughout the period that the Areas are included in the term Premises, the
Tenant shall keep the Areas (together with all improvements and booths
constructed thereon by the Tenant) in neat, clean, orderly, compliant and
environmentally clean condition, free of debris and trash.

 

(ii)                                  The Tenant shall use the Outdoor Testing
Areas for the sole purpose of daylight testing of vehicles that are manufactured
within the Project and for on other purpose. Testing of its Vehicles shall occur
only during daylight hours. For avoidance of doubt, the Tenant shall not allow
(a) any vehicles not manufactured within the Project to be driven or tested on
the Outdoor Testing Areas, and (b) any repairs or maintenance of any vehicles
within

 

13

--------------------------------------------------------------------------------


 

the Outdoor Testing Areas. Tenant agrees to take extra precaution to ensure that
no spillage occurs of any substance (including, but not limited to, oil, grease,
gasoline and similar substances (collectively “Petroleum Products”)) within the
Outdoor Testing Areas or any where else within the Project. It shall be the
responsibility of the Tenant to ensure that no spillage of Petroleum Products
occurs as a result of the Tenant’s use of the Outdoor Testing Areas. (In the
event of a spill, Tenant shall immediately notify the Landlord, and the Tenant
at its sole cost and expense shall promptly and diligently (until complete) and
in compliance with all applicable laws, clean and remediate any area of the
Project contaminated by such spillage. For further clarification, nothing
contained herein shall limit the provisions of Paragraph C of Section 21
(Environmental Provisions) of this Lease.

 

(iii)                               Tenant shall at all times during the Term of
this Lease be in full compliance with all governmental laws, rules, and
regulations, including, but not limited to OSHA, EPA, DHEC and the like which
are or would be applicable to environmental, health and safety protection and to
the Tenant’s contemplated uses of the Outdoor Testing Areas and the Booth Area.

 

(iv)                              The Tenant shall be solely responsible for
obtaining any and all permits, approvals and licenses (collectively, “Permits”)
necessary for Tenant (x) to use the Outdoor Testing Areas for the testing of its
vehicles, (y) to use the Booth Area for the construction thereon and maintenance
of all paint and sandblasting booths, and (z) to use in a lawful manner the
paint and sandblasting booths constructed by or on behalf of the Tenant on or
within the Booth Area.

 

(b)                                 Brake Test Area. It shall be the sole
responsibility of the Tenant to clearly delineate the boundaries of the Brake
Test Area and in this regards, the Tenant shall (i) ensure that its vehicles are
tested only within the Brake Test Area and not tested within any other area of
the Project (with the sole exception of the Obstacle Course Area), (ii) prior to
utilizing the Brake Test Area for testing of its vehicles, install a gate across
the Entrance Road at the starting (northern) end of the Brake Test Area and
other clearly-marked caution barriers so that those utilizing the Entrance Road
and other parts of the Project will not enter into the Brake Test Area during
those times that the Tenant is testing its vehicles within the Brake Test Area,
and (iii) take such other measures and actions to ensure the safety of the
public. A set of keys to the gate referenced in the preceding sentence shall be
provided to the Landlord, who, with other occupants of the Project, or in the
case of an emergency, can use that portion of the Entrance Road comprising the
Brake Test Area when the Tenant is not testing its vehicles thereon. In addition
to the requirements of Section 22 (Surrender of Tenant) as they would apply to
the Brake Test Area, at the termination of the Lease (with respect to the Brake
Test Area), the Tenant shall repave that portion of the Entrance Road comprising
the Brake Test Area. For clarification, the damage to the Entrance Road and that
portion of the Entrance Road comprising the Brake Test Area caused by the
breaking, sudden breaking and road testing of vehicles shall not be considered
“ordinary wear and tear” and the repaving of the Brake Test Area is intended to
repair the damage to the Brake Test Area caused by the Tenant testing its
vehicles thereon.

 

(c)                                  Obstacle Course Area — It is understood
that the use by the Tenant of the Obstacle Course Area does not include the
remaining acreage owned by the Landlord, including, in particular, but without
limitation, the storm water drainage ditch to the

 

14

--------------------------------------------------------------------------------


 

west of the Obstacle Course Areas and the areas within the former pond site
(which Obstacle Course Area surrounds) and without the Obstacle Course Area
which the Landlord is using for the purpose of growing trees. in order to avoid
damaging the storm water ditches of the Project and the seedlings, trees and
surface conditions of the remainder of the Landlord’s real property (outside the
25-foot wide Obstacle Course Area), the Tenant shall not permit anyone driving
its vehicles on the Obstacle Course Area to drive outside the Obstacle Course
Area, and shall take precautions to ensure that its employees and invitees
testing its vehicles confine themselves to the Obstacle Course Area. It shall be
the sole responsibility of the Tenant to clearly mark and delineate the
boundaries of the Obstacle Course Area. The Tenant further agrees to install
gates and clearly-marked caution barriers to ensure the safety of the public and
to protect the seedlings and trees outside the Obstacle Course Area. To allow
Landlord, governmental and regulatory personnel access to the storm water ditch
and drainage system of the Project without entering the Obstacle Course Area,
promptly after signing this Amendment, the Tenant agrees to install a gate (with
lock) on the Project property adjacent the sewer lift station on Stoney Road.
The Tenant further agrees not to (i) damage, obstruct or interfere with any of
the storm water ditches within or upon the Project and (ii) allow any debris,
trash or other items to fall or flow into the storm water ditch system (which
could cause it to clog or damage the system). Cutting, removal and damage to
trees and seedlings by Tenant or its employees or invitees (without the express
prior written permission of the Landlord) shall not be permitted and will be
considered a breach of this Lease.

 

At the termination of the Lease (with respect to the Obstacle Course Area), the
Tenant shall restore and landscape the entire Obstacle Course Area to the same
surficial condition and stability as existing at the execution of this
Amendment. For clarification and without limiting the foregoing, such
restoration and landscaping shall include leveling the surface of the Obstacle
Course Area to the same level as it exists at the execution of this Amendment,
filling-in holes and ruts with environmental clean dirt (substantially similar
to the composition and kind of dirt currently on or near the surface of the
Obstacle Course Area), reseeding with the same kind of grass currently thereon
and fertilizing the seed to permit rapid growth thereon to help prevent erosion
of the newly filled and seeded areas. All obstacles, articles and other items
installed by the Tenant within or associated with the Obstacle Course Area shall
be completely removed by the Tenant prior to such restoration and landscaping.

 

At the termination of the Lease (with respect to the Booth Area), the Tenant
shall leave the Booth Area in environmentally clean condition, and, pursuant to
Section 22, shall leave the New Blast Booth (which shall become the property of
the Landlord at such time as the Lease is terminated or has expired) in good
repair, order and condition.

 

10.                               CHANGES, ALTERATIONS AND NEW  CONSTRUCTION BY
THE TENANT.

 

A.                                   Tenant shall make no structural
alterations, changes, additions or improvements (collectively “Alterations”) in
or to the Premises without Landlord’s prior written consent. In the event of
Landlord’s consent, any such Alteration(s) shall be subject to the following:

 

15

--------------------------------------------------------------------------------


 

(i)                                     Any Alteration shall be at the cost and
expense of Tenant and shall be made promptly, in a good workmanlike manner, and
in full compliance with all applicable permits, authorizations, building and
zoning laws, and any other applicable statute, rule or regulation of any
governmental agency or authority having jurisdiction there over.

 

(ii)                                  Any such Alteration shall at the
expiration of Term become the property of the Landlord.

 

B.                                     It is understood that Tenant intends to
install equipment and machinery within the Premises, which Tenant shall remove
at the termination of this Lease. Tenant shall repair any damage to the Premises
caused by the installation and/or removal of Tenant’s machinery, fixtures and
movables.

 

C.                                     No work which Tenant performs within the
Premises or any other portion of the Project or which Landlord permits or
requires Tenant to perform pursuant to this Lease, whether in the nature of
erection, construction, alteration or repair, shall be deemed to be for the
immediate use and benefit of Landlord so that no materialmen’s, laborer’s,
mechanic’s or other lien shall be alleged against the estate of Landlord by
reason of any consent given by Landlord to Tenant to improve the Premises or the
Project. Tenant shall pay promptly all persons furnishing labor or materials
with respect to any work performed by or for Tenant in, on or about the
Premises. in the event any mechanic’s or other lien shall at any time be filed
against the Project (of which the Premises are a part), or any interest therein
by reason of any labor, services or materials performed or furnished, or alleged
to be performed or furnished to or for the benefit of Tenant or to anyone
holding the Premises through or under Tenant, the Tenant shall cause the same to
be discharged of record or bonded to the satisfaction of Landlord (both as to
foam of documentation and as to surety company) within thirty (30) days after
notice of the filing thereof. If Tenant shall fail to cause such lien to be so
discharged or bonded within such thirty (30) days, then in addition to any other
right for remedy of Landlord, Landlord may, but shall not he obligated to,
discharge the same by paying the amount claimed to be due or by deposit or
bonding proceedings, and the amount so paid or pledged by Landlord, including
reasonable attorney’s fees and surety costs incurred by Landlord procuring the
discharge of such lien, together with interest thereon at the rate of eighteen
(18%) percent per annum or the highest amount allowed by law, shall be
immediately due and payable by Tenant to Landlord upon demand as additional
rent(s). Tenant shall indemnify, defend and save Landlord harmless from and
against any and all claims (including but not limited to claims of unjust
enrichment and claims based on quasi-contract), actions, demands, damages,
liability and expense, including attorney’s and other professional fees, arising
from or related to, wholly or in part, directly or indirectly, any labor,
services or materials performed or furnished or alleged to be performed or
furnished to or for the benefit of Tenant or to anyone holding the Premises or
the Project through or under Tenant, regardless of whether such work or material
improved or increased the value of the Premises or the Project as a whole.

 

11.                               INDEMNIFICATION.

 

Tenant agrees, to the extent not expressly prohibited by law, to pay, and to
protect, defend, indemnify and save harmless Landlord and its officers, members,
employees and agents from and against all liabilities, damages, costs, expenses
(including reasonable attorneys’

 

16

--------------------------------------------------------------------------------


 

fees and expenses), causes of action, suits, claims, demands or judgments
(collectively, “Liabilities”) of any nature whatsoever which may be imposed upon
or incurred by or asserted against Landlord by reason of (i) any accident,
injury to or illness or death of any person, or any damage to property occurring
on the Premises during the Term or while Tenant, Tenant’s agents, employees,
invitees or contractors or parties claiming through Tenant are in possession of
or conducting any activities on the Premises (except to the extent caused by the
negligence or willful misconduct of Landlord), (ii) any accident, injury to,
illness or death of any person, or any damage to property (excluding payments
for casualties made to Landlord under property insurance maintained by Landlord
under Section 12A, but including deductible amounts under such insurance)
arising out of the negligence or willful misconduct of Tenant or Tenant’s
agents, employees, invitees or contractors in any portion of the Project outside
the Premises during the Term, and (iii) any failure by Tenant to perform or
comply with any of the terms of this Lease or of any contracts, agreements,
restriction, or laws affecting the Premises or any part thereof. The obligations
and liabilities of the Tenant under this Section shall survive the Term of this
Lease and shall not be limited or diminished by the minimum limits of insurance
required by the Tenant under Section 12.

 

12.                               INSURANCE.

 

A.                                   Throughout the Term and at no cost to the
Tenant, the Landlord will maintain fire and casualty insurance over Building No.
1 in such amounts as it deems necessary.

 

B.                                     (i)                                    
Tenant, at its expense, will maintain from and after the date of this Lease and
throughout the Term, comprehensive general liability insurance against claims on
account of bodily injury, death or property damage incurred upon or adjacent any
part of the Premises. Such insurance policy will have limits of not less than
Three Million and No/100 Dollars ($3,000,000) per occurrence in respect to
bodily injury or death and not less than One Million and No/100 Dollars
$1,000,000) per occurrence in respect to property damage and provide contractual
coverage of Tenant’s liability to Landlord assumed under the indemnification
provisions of this Lease. (Assuming the Tenant has exercised its option to renew
this Lease, five (5) years after the Effective Date, the minimum coverages
referenced in the previous sentence shall increase to $6,000,000 per occurrence
in respect to bodily injury or death and $2,000,000 per occurrence in respect to
property damage.) Landlord shall be named as an additional insured under the
insurance required under this Subsection 12B(i), and the Tenant shall deliver to
Landlord a certificate evidencing such insurance before the Effective Date and
thereafter upon reasonable request.

 

(ii)                                  Tenant, at its expense, shall maintain and
provide throughout the Term insurance coverage against loss or damage by fire or
other risks provided by broad form extended coverage endorsement covering all
property and chattels belonging to or under the care, custody or control of
Tenant and located within or at the Premises and covering the Paint Booth, the
New Blast Booth and Compressors, all of which shall at the termination or
expiration of this Lease be left by the Tenant in good repair, order and
condition. Landlord shall not be liable for any damage to or loss of such
property and chattels under its control or ownership, regardless of the cause of
such damage or loss.

 

17

--------------------------------------------------------------------------------


 

C.                                     All insurance required by the Tenant
hereunder shall be primary and not excess with any insurance, coinsurance or
self insurance maintained by Landlord. Certificates of insurance evidencing the
insurance required hereunder shall be delivered to Landlord on or before the
Commencement Date and thereafter upon reasonable request.

 

D.                                    Each party hereto expressly waives any and
every claim which arises or may arise in such party’s favor against the other
party and such party’s shareholders, partners, officers, and employees during
the Term for any and all loss of or damage to any of such party’s property,
located within or upon or constituting a part of, the Premises or Project, which
loss or damage is caused by a peril required by this Lease to be covered by the
insurance of the party incurring the loss. Inasmuch as the mutual waivers in
this section will preclude the assignment of any claim by way of subrogation (or
otherwise) to an insurance company (or any other party), each party hereby
agrees to give immediately to each insurance company which has issued to such
party policies of property insurance, written notice of the terms of the mutual
waivers of subrogation and to have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of the insurance coverages by reason of
such waivers.

 

E.                                      If, by reason of any act or omission of
Tenant, the rate of any insurance maintained by Landlord with respect to the
Common Areas or the Premises shall be increased, Tenant shall reimburse Landlord
for that portion of the premiums to be paid by Landlord due to such act or
omission as additional rent due hereunder. If, due to the manner of Tenant’s use
or occupancy of the Premises, any such insurance shall be canceled or if
cancellation thereof shall be threatened, Landlord shall give prompt notice
thereof to Tenant and, provided such manner of use shall not have been made of
the Premises by Landlord prior to the date hereof, then Tenant shall indemnify
Landlord against any liability that would have been covered by such canceled
insurance.

 

13.                               DAMAGE AND DESTRUCTION.

 

A.                                   In case of any material damage to or
destruction of any portion of the Premises(2), Tenant shall promptly give
written notice thereof to Landlord. If any portion of the Premises shall be
partially damaged by fire or other casualty, then Landlord, except as otherwise
provided herein, shall proceed promptly and with due diligence to repair and
restore the damaged portion to substantially the same condition and quality as
prior to such damage. If any part of the Premises shall be damaged, but not such
a substantial portion thereof as to impair Tenant’s ability to conduct Tenant’s
business in Tenant’s normal course, then such portion thereof as has been
rendered untenantable by reason of such damage shall be repaired by Landlord and
until such repairs are completed, the Base Rent payable hereunder shall be
abated to the extent that such Base Rent for such portion relates to the total
space for the period from the date of such damage to the date when such portion
shall have been made tenantable. Tenant understands that Landlord will not carry
insurance of any kind on Tenant’s property, to wit: Tenant’s goods, inventory,
furniture or furnishings or any fixtures, equipment, or improvements, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same.

 

--------------------------------------------------------------------------------

(2) The term “Premises” in this Section 13 shall mean the “Leased Area”
referenced in Section 1.

 

18

--------------------------------------------------------------------------------


 

B.                                     Subject to subsections (i) and (ii)
below, in the event the Premises or a material portion thereof is damaged or
destroyed or such portion thereof is damaged as will prevent Tenant from
conducting Tenant’s business in Tenant’s normal course, Landlord, at Landlord’s
sole expense, shall promptly and with due diligence repair and restore the
Premises or the damaged portion thereof to substantially the same condition and
quality as prior to such damage.

 

(i)                                     If in the reasonable opinion of a
licensed architect retained by Landlord, a material portion of the Premises
(meaning more than 20% of the Premises) cannot be substantially repaired or
restored within one hundred (100) days from the date of damage or destruction,
this Lease and the leasehold interest herein granted may be terminated by either
party by written notice delivered to the other party within thirty (30) days
after the date of receipt of notice from Landlord’s architect setting forth the
projected repair period. Notice of termination by either party to the other
party will specify a date, not less than ten (10) days after the date of such
notice, for such termination. hr the event of giving of such notice of
termination, this Lease shall expire as of the date specified in such notice
with the same effect as if such date where the date hereinbefore specified for
the expiration of the Term, and the Base Rent payable hereunder shall be
apportioned as of such date of such fire or other casualty, subject to
abatement, if any, as and to the extent provided in Section 13A hereof.

 

(ii)                                  Notwithstanding the provisions of this
Section 13A, in the event the Premises is destroyed or damaged to the extent of
thirty-three percent (33%) or more of the replacement value thereof during the
last two (2) years of the Term or during the last two (2) years of any Option
Period of the Lease, then either Tenant or Landlord may elect to terminate this
Lease as of the date of such damage or destruction by giving written notice to
the other within sixty (60) days of such damage or destruction except Tenant can
negate Landlord’s termination if Tenant exercises the renewal option. If this
Lease is terminated as herein provided, then all prepaid rent and other charges
paid in advance by Tenant shall be refunded by Landlord to Tenant.

 

14.                               CONDEMNATION.

 

A.                                   In the event that at any time during the
Term, title to the whole or materially all of the Premises shall be taken by the
exercise of the right of condemnation or eminent domain or by agreement between
the Landlord and those authorized to exercise such right, this Lease shall
terminate and expire on the date of such taking and the rent provided to be paid
by the Tenant shall be apportioned and paid to the date of such taking.

 

B.                                     Tenant, at Tenant’s cost and expense,
shall be entitled to separately claim, in any condemnation proceeding, any
damages payable for movable trade fixtures and leasehold improvements paid for
and installed by Tenant without any contribution or reimbursement therefore by
Landlord, and for Tenant’s loss of business, and for Tenant’s relocation costs;
provided Landlord’s award is not reduced or otherwise adversely affected
thereby.

 

19

--------------------------------------------------------------------------------


 

15.                               SUBORDINATION; NONDISTURBANCE.

 

A.                                   Upon Landlord’s written request, Tenant
will execute and deliver to Landlord an agreement in recordable form
subordinating Tenant’s rights to the lien of any mortgage hereafter encumbering
the Premises. Tenant, however, will not be required to subordinate Tenant’s
rights hereunder to any mortgage unless and until the holder of such mortgage
executes and delivers to Tenant a written agreement providing in substance (i)
that so long as Tenant faithfully discharges Tenant’s obligations under this
Lease, Tenant’s right of possession to the Premises and other rights under this
Lease will not be affected by any default by Landlord under any instrument
creating or secured by such mortgage, and (ii) that in the event of foreclosure
or any other enforcement of such mortgage, the rights of Tenant hereunder will
expressly survive and this Lease will continue in full force and effect. If any
mortgage, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust, or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.

 

B.                                     Landlord represents and warrants that no
lien currently encumbers the Premises on the date of this Lease.

 

16.                               NONWAIVER.

 

Neither a failure by either party to exercise any of its options hereunder, nor
failure to enforce its rights or seek its remedies upon any default, nor the
acceptance by the Landlord of any rent accruing before or after any default,
shall effect or constitute a waiver of such party’s right to exercise such
option, to enforce such right, or to seek such remedy with respect to that
default or to any prior or subsequent default.

 

17.                               QUIET ENJOYMENT.

 

If Tenant pays the rent Tenant is obligated hereunder to pay, and observes all
other terms, covenants and conditions hereof, Tenant may peaceably and quietly
have, hold and enjoy the Premises during the Term, subject, however, to all the
terms of this Lease.

 

18.                               ASSIGNMENT AND SUBLETTING.

 

A.                                   Tenant shall not sublet the Premises, nor
any part thereof, nor assign, or otherwise dispose of this Lease or any interest
therein, or any part thereof, without Landlord’s prior written consent in each
of the foregoing cases, which consent shall not be unreasonably withheld or
delayed. Landlord’s disapproval of a proposed assignee or sublessee will be
considered reasonable if the proposed assignee or sublessee is not of a
generally comparable quality (financial or otherwise) with Tenant, if the
proposed use of the Premises is not compatible with the Premises, or if the
proposed assignee or sublessee is not the same assignee or sublessee, as the
case may be, of either Building No. 2 or Building No. 3, currently under lease
to the Tenant.

 

B.                                     Notwithstanding the provisions of Section
18A hereof, Tenant may assign or sublet the Premises, or any portion thereof,
without Landlord’s consent but with prior written

 

20

--------------------------------------------------------------------------------


 

notice to the Landlord, to any corporation that controls, is controlled by or is
under common control with Tenant, or to any corporation resulting from the
merger or consolidation with Tenant, or to any person or entity that acquires
all the assets of Tenant as a going concern of the business that is being
conducted on the Premises. Tenant and any guarantor of the obligations of Tenant
under this Lease shall remain liable despite any assignment or sublease of this
Lease by Tenant pursuant to this Section 18.

 

19.                               ENTRY.

 

Landlord, and any mortgagee, and their respective duly authorized
representatives shall have the right to enter the Premises at all reasonable
times for the purposes of inspecting the conditions of same, and making such
repairs, alterations, additions, or improvements thereto as may be necessary or
desirable if Tenant fails to do so as required hereunder (but the Landlord shall
have no duty whatsoever to make any such inspections, repairs, alterations,
additions, or improvements).

 

20.                               DEFAULT.

 

A.                                   The following shall be defined and deemed
as an “Event of Default” by Tenant: (i) if Tenant shall default in the payment
of the Base Rent or any additional rent, utility charges (referenced in Section
4), and charges referenced in Section 5, and in any other section of this Lease,
and if Tenant shall fail to cure said default within fifteen (15) days after
receipt of notice of such default from Landlord; or, (ii) if Tenant shall
default in the performance or observance of any other term, covenant or
condition to be performed or observed by Tenant under this Lease and if Tenant
shall fail to cure said default within thirty (30) days after receipt of notice
of said default from Landlord or if such default is of a nature which cannot be
corrected in thirty (30) days, if Tenant shall fail to commence to cure same
within thirty (30) days and thereafter diligently pursue such cure to
completion, or (iii) if an Event of Default (as that term is defined in the
Lease referenced in this subsentence (iii)) shall occur in the Lease between the
Landlord and Tenant dated July 13, 2004 covering a portion of the building
designated as “Building No. 2” located within the Project.

 

(i)                                     In case of any Event of Default
hereinbefore provided the Landlord shall have the immediate right of reentry and
may remove all persons and property from the Premises by summary proceedings,
force or otherwise. No such reentry or taking possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such intention to be given to Tenant or unless
the termination thereof be decreed by a court of competent jurisdiction.

 

(ii)                                  In addition, in the event of any Event of
Default (whether or not Landlord shall elect to re-enter or to take possession
pursuant to legal proceedings or pursuant to any notice provided for by laws),
Landlord shall have the right, at Landlord’s option,

 

1)                                      to terminate this Lease on not less than
two (2) days’ notice to Tenant and upon the giving of said notice, this Lease
and the term hereof shall cease and expire on the date set forth in said notice
as if said date where the expiration originally set forth herein, or

 

21

--------------------------------------------------------------------------------


 

2)                                      to relet the Premises or any part(s)
thereof for such term or terms (which may extend beyond the Term) and at such
rental(s) and upon such other terms and conditions as Landlord in Landlord’s
sole discretion may deem advisable. Landlord shall have the right from time to
time to make such alterations and repairs as may be reasonably necessary in
order to relet the Premises. Upon each such reletting all rentals received by
the Landlord from such reletting shall be applied, first, to the payment of any
indebtedness (other than rents due hereunder) of Tenant to Landlord, second, to
the payment of any costs and expenses of such reletting, including, without
limitation, reasonable attorneys’ fees and of the cost of such alterations and
repairs, third, to the payment of rents due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future
rents and other payments required to be made by Tenant hereunder as the same may
become due and payable hereunder, with the right reserved to Landlord to bring
such action(s) or proceeding(s) for the recovery of any deficits remaining
unpaid without being obliged to await the end of the term for a final
determination of Tenant’s account, and the commencement or maintenance of any
one or more actions for further accruals pursuant to the provisions of this
Section. If such rentals to be paid during that month by Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall be
calculated and paid monthly subject to Landlord’s right of action(s) or
proceeding(s) as aforesaid. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach.

 

(iii)                               Should Landlord at any time terminate this
Lease for any breach, in addition to any other remedies Landlord may have,
Landlord may recover from Tenant all damages Landlord may incur by reason of
such breach as damages for loss of the bargain and not as a penalty, including
the cost of recovering the Premises, reasonable attorneys’ fees, and including
the present value determined by using a discount rate of eight percent (8%), at
the time of such termination, of the excess if any, of the amount of rental and
charges equivalent to rental reserved in this Lease for the remainder of the
Term, over the aggregate rental value of the Premises for the remainder of such
term, all of which shall be immediately due and payable from Tenant to Landlord.
If arty laws shall validly limit the amount of the damages provided for in the
immediately preceding sentence to less than the amount above agreed upon,
Landlord shall be entitled to the maximum amount allowable under such laws.

 

B.                                     Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have theretofore been furnished to
Tenant in writing, specifying wherein Landlord has failed to perform such
obligation; provided. however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required of performance then Landlord
shall not be in default if Landlord commences performance within such 30-day
period and thereafter diligently prosecutes the same to completion. In the event
Landlord fails to discharge any obligation set forth in this Lease on or before
the date such obligation or payment is due, Tenant may, at Tenant’s option,
discharge such obligation. Tenant shall use reasonable efforts to mitigate its
damages after a default by the Landlord. In the event Tenant elects to discharge
Landlord’s obligation(s), Landlord agrees to reimburse Tenant on demand for the
amount of expenses incurred by Tenant.

 

22

--------------------------------------------------------------------------------


 

21.                               ENVIRONMENTAL PROVESIEONS.

 

A.                                   For the purposes of this Section 21, the
following shall have the respective meanings set forth below:

 

(i)                                     “Hazardous Material” means any
substance, material or waste which is regulated by any applicable governmental
authority of the United States or the State of South Carolina, including without
limitation, any material, substance or waste which is defined as “hazardous”,
“hazardous waste”, “hazardous material”, “hazardous substance”, “extremely
hazardous waste”, “restricted hazardous waste”, “pollutant”, “contaminant”,
“toxic substance” or “toxic waste” under any provision of any applicable
Environmental Law, and includes, but is not limited to, petroleum, petroleum
products, asbestos, urea formaldehyde and polychlorinated biphenyls.

 

(ii)                                  “Hazardous Materials Contamination” means
any disposal, transportation, storage, arranging of disposal, spillage,
discharge, emission, leakage, release or threatened release of any Hazardous
Materials at, in, on, under, from, about, or affecting the soil, air, water,
fixtures, personal property, animals or buildings.

 

(iii)                               “Environmental Condition” means any unlawful
environmental condition, event or circumstance.

 

(iv)                              “Damages” means all demands, claims, actions,
assessments, losses, damages, liabilities, costs and expenses of every nature
(including, without limitation, reasonable attorneys’ fees, fines, penalties and
costs of settlements of any kind), known or unknown, foreseen or unforeseen,
contingent or otherwise.

 

(v)                                 “Landlord-Related Party” means an employee,
agent, contractor, licensee, customer, invitee or affiliate of Landlord, but
specifically excludes Tenant and any other lessee or tenant of the Project.
“Tenant-Related Party” means an employee, agent, contractor, licensee, customer,
invitee or affiliate of Tenant but specifically excludes Landlord.

 

B.                                     Landlord shall defend, indemnify, protect
and hold Tenant harmless against Damages resulting from or arising out of the
following Hazardous Materials Contamination or Environmental Conditions:

 

(i)                                     existing or occurring within the
Premises on or before Tenant takes occupancy of the Premises or after the
expiration or early termination of the Lease Term but only to the extent not
caused by Tenant or a Tenant-Related Party; or

 

(ii)                                  existing or occurring within the Premises
or any other portion of the Project and caused by Landlord or a Landlord-Related
Party.

 

C.                                     Tenant shall defend, indemnify, protect
and hold Landlord harmless against all Damages resulting from or arising out of
Hazardous Materials Contamination or Environmental Conditions existing or
occurring within the Premises or any other portion of the Project and caused by
Tenant or a Tenant-Related Party, but only to the extent not caused by Landlord
or a Landlord-Related Party.

 

23

--------------------------------------------------------------------------------


 

D.                                    The Tenant shall store and handle
Hazardous Materials at the Premises or at the Project in strict compliance with
applicable laws, rules and regulations, and shall indemnify, defend and save
harmless the Landlord from all Damages arising out of or in any way connected
with Tenant or Tenant-Related Party’s storage or handling of Hazardous
Materials. In no event shall Tenant’s handling or storage of Hazardous Materials
in compliance with applicable laws make Tenant liable for Hazardous Materials
Contamination or Environmental Conditions in existence or occurring on or before
Tenant takes occupancy of the Premises. In particular, the Tenant shall take
extra precaution not to allow Hazardous Materials or any other material to wash
into the drains of the Wash Area (which lead to the oil/water separator system)
except as specifically permitted under all required permits and licenses and as
intended for the Project’s oil/water separator system.

 

E.                                      The obligations and liabilities of both
parties under this Section 21 shall survive the Term of this Lease.

 

F.                                      The failure by either party to abide by
the terms of this Section 21 shall be restrainable by injunction.

 

22.                               SURRENDER OF TENANT.

 

A.                                   Tenant will surrender possession of the
Premises and remove all goods and production equipment and other personal
property owned by Tenant at the end of the Term, or at such other time as
Landlord may be entitled to re-enter and take possession of the Premises
pursuant to any provision of this Lease, and Tenant shall leave the Premises
(including the Leased Area, the Booth Area, the Outdoor Testing Areas, the
Booths, and all other Equipment) broom clean and in good order and condition,
ordinary wear and tear excepted, except in the event of termination due to fire
or other casualty pursuant to Section 13 or termination due to condemnation
pursuant to Section 14. Tenant shall deliver to Landlord all keys, locks and
other fixtures connected with the Premises (such fixtures shall include, but are
not limited to: cranes, the Booths, Compressors, roof fans, bus ducts and
lights) in good repair, order and condition. In default of such surrender of
possession and removal of goods and chattels at the time aforesaid, Tenant will
pay to Landlord the rent set forth in this Lease for such period as Tenant
either holds over possession of the Premises or allows Tenant’s goods and
production equipment or other personal property at such time to remain in the
Premises, and in addition thereto, statutory penalties and all other damages
which Landlord shall suffer by reason of Tenant’s holding over in violation of
the terms and provisions of this Lease, including, without limitation, all
reasonable claims for damages made by any succeeding tenant or purchase of the
Premises against Landlord which may be founded upon delay by Landlord in giving
possession of the Premises to such succeeding tenant or purchaser, so far as
such damages are occasioned by the unlawful holding over of Tenant.

 

B.                                     Subject to Section 22(A) above, Tenant
shall have the absolute right to remove all of Tenant’s goods, production
equipment, and other personal property from the Premises at any time during the
Term.

 

C.                                     Tenant shall be responsible for the
clean-up and removal of all raw materials, packaging, solid waste, unused and
used lubricants, oils, solvents and any hazardous

 

24

--------------------------------------------------------------------------------


 

wastes placed, abandoned or located on the Premises and the area surrounding the
Premises by Tenant (or any of Tenant’s employees, agent, invitees or
subcontractors) during the Term hereof.

 

D.                                    The liability and the obligations of
Tenant under this Section shall survive the termination of this Lease.

 

23.                               FORCE MAJEURE.

 

In the event that Landlord or Tenant shall be delayed or hindered in or
prevented from the performance or any act (other than either party’s monetary
obligations), by reason of strikes, lockouts, unavailability of materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrections, war or other reason beyond its reasonable control, then
performance of such act shall be excused for the period of the delay and the
period for the performance of such act shall be extended for a period equivalent
to the actual period of such delay. Notwithstanding the foregoing, lack of funds
shall not be deemed to be a cause beyond the reasonable control of either party.

 

24.                               SECURITY DEPOSIT.

 

No security deposit shall be required.

 

25.                               COMMISSIONS.

 

Both Landlord and Tenant acknowledge that no real estate broker is involved with
respect to this Lease and the negotiations thereof. Both parties agree to hold
each other harmless from any claims for commissions arising out of this Lease.

 

26.                               ESTOPPEL CERTIFICATE.

 

At any time and from time to time Landlord and Tenant each agree, upon request
in writing from the other, promptly to execute, acknowledge and deliver to the
other or to any person designated by the other a statement in writing certifying
that this Lease is unmodified and is in full force and effect, or if there have
been modifications, that the same is in full force and effect as modified
(stating the modifications), that the other party is not in default in the
performance of its covenants hereunder, or if there have been such defaults,
specifying the same, the dates to which the Rent and other charges have been
paid, and such other matters may be reasonably requested.

 

27.                               MISCELLANEOUS PROVISIONS.

 

A.                                   All notices under this Lease shall be in
writing and shall be deemed given if delivered personally or by overnight
courier or if sent by confirmed facsimile transmitted during the regular
business hours of the recipient, or when mailed, postage prepaid, by registered
or certified mail, return receipt requested, addressed to the parties at their
addresses as set forth below (or at such other address as a party may from time
to time designate by written notice given in accordance with this Section):

 

25

--------------------------------------------------------------------------------


 

TO TENANT:

 

TO LANDLORD:

 

 

 

Force Protection, Inc.

 

Aerospace/Defense, Inc.

Force Protection Industries, Inc.

 

4838 Jenkins Avenue

9801 Highway 78

 

North Charleston, SC 29406

Ladson, SC 29456

 

 

 

 

 

ATTN:Raymond W. Pollard and

 

ATTN: Jerry Zucker or Jerry Garfinkle

           John F. Wall, III

 

Fax No: (843) 747-4092

Fax No: (843) 553-1311

 

 

 

B.                                     It is the intention of the parties hereto
to create the relationship of Landlord and Tenant, and no other relationship
whatsoever, and unless expressly otherwise provided herein nothing herein shall
be construed to make the parties hereto liable for any of the debts, liabilities
or obligations of the other party.

 

C.                                     This Lease shall be governed exclusively
under the laws of the State of South Carolina. Each of the parties (i)
irrevocably consents to the exclusive jurisdiction any state or federal court
located within Charleston County, South Carolina, and (ii) waives trial by a
jury.

 

D.                                    If any term or provision of this Lease or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
and provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

 

E.                                      Failure on the part of either party to
complain of any action or non-action on the part of the other party, no matter
how long the same may continue, shall never be deemed to be a waiver by either
party of any of its rights hereunder. Acceptance by Landlord of the Base Rent or
any other charges paid by Tenant hereunder shall not be or be deemed to be a
waiver by Landlord of any default by Tenant, whether or not Landlord knows of
such default. No waiver at any time of any of the provisions hereof by either
party shall be construed as a waiver of any of the other provisions hereunder
and a waiver at any time of any of the provisions hereof shall not be construed
as a waiver at any subsequent time of the same provisions.

 

F.                                      Tenant acknowledges and agrees that the
submission of this Lease to Tenant for its review and consideration shall not
and does not constitute an offer to lease the Premises. Tenant and Landlord
understand and agree that there can be no agreement for the lease of the
Premises until all parties hereto have signed, delivered and accepted this Lease
and any Security Deposit required pursuant to Section 24 has been delivered and
accepted.

 

G.                                     The captions of the several Sections and
Subsections of this Lease and any table of contents are not a part of the
context hereof and shall be ignored in construing this Lease. They are intended
only as aids in locating various provisions hereof.

 

26

--------------------------------------------------------------------------------


 

H.                                    Nothing contained in this Lease shall be
construed so as to confer upon any other party the rights of a third party
beneficiary except the rights contained herein for the benefit of a mortgagee of
the Landlord and except as provided in the following Subsection (I).

 

I.                                         Except as expressly otherwise
provided herein, the terms, covenants and conditions hereof shall inure to the
benefit of and shall be binding upon Landlord and Landlord’s successors and
assigns and the terms, covenants and indentures hereof shall inure to the
benefit of and shall be binding upon Tenant and Tenant’s successors, legal
representatives, and permitted assigns.

 

J.                                        This constitutes the entire and
complete agreement between the parties with respect to its subject matter. This
Lease has been mutually negotiated by the parties and no rule of construction
shall be implied based upon the presumed drafter or author of this Lease.

 

K.                                    This Lease may only be amended by a
writing specifically referencing this Subsection 27K and duly executed by
authorized officers for both parties.

 

L.                                      This Lease may be executed in several
counterparts, each of which shall he deemed an original and such counterparts
shall constitute but one and the same instrument. If this Amendment or the
signature page, as executed, is transmitted by one party to the other by
facsimile transmission or electronically “pdf” transmission, such transmission
shall be deemed an executed original of this Lease and of such signature.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument under
seal as of the day and year first above written.

 

IN THE PRESENCE OF:

 

Landlord:

 

 

 

 

 

AEROSPACE/DEFENSE, INC.

 

 

 

 

 

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

Name:

M. Jerry Garfinkle

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

IN THE PRESENCE OF:

 

Tenant:

 

 

 

 

 

FORCE PROTECTION INDUSTRIES

 

 

INC.

 

 

 

 

 

 

 

 

By:

/s/ Gordon McGilton

 

 

Name:

/s/ Gordon McGilton

 

 

Title:

CEO

 

27

--------------------------------------------------------------------------------


 

IN THE PRESENCE OF:

 

 

 

 

 

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

 

 

 

By:

/s/ Raymond W. Pollard

 

 

Name:

Raymond W. Pollard

 

 

Title:

COO

 

28

--------------------------------------------------------------------------------